DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2020 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17.    (Currently Amended) The testing system of claim 1 wherein said first metal measurement tip comprises mild steel, and wherein said second metal measurement tip comprises mild steel.

18.    (Currently Amended) The testing system of claim 3 wherein said first metal measurement tip comprises mild steel, and wherein said second metal measurement tip comprises mild steel.

tip comprises mild steel, and wherein said second metal measurement tip comprises mild steel.

20.    (Currently Amended) The testing system of claim 6 wherein said first metal measurement tip comprises mild steel, and wherein said second metal measurement tip comprises mild steel.

Allowable Subject Matter
Claims 1, 3-9, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest alone or in combination a testing system for detecting the presence of biofilm forming microbes in liquid sample comprising two test probes, each comprising a metal measurement tip with both metal measurement tips located within a sample flow chamber in a first and second test environment positions, wherein the sample flow chamber changes in cross-sectional flow area between the sample flow chamber inlet and the sample flow chamber outlet with the first test environment position located in a different cross-sectional flow area than the second test environment position, the distance between the first environmental test position and the liquid inlet is less than the distance between the second environmental test position and the liquid inlet; an electronics unit comprising a first voltage source electrically coupled to the first metal measurement tip of the first test probe and a second voltage source electrically coupled to the second metal measurement tip of the second .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799